Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 07/06/2022 overcomes the previously raised Objections to the Specification, Claim Objections and the 112 rejections, thus placing the application in condition for allowance. 

Allowable Subject Matter
Claims 1-18 (18 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

As it was mentioned in the previous Office Action, the closest prior art are: Cooper (US 3,118,650), Nowak (US 2004/0036052), Germain (FR 2193459), Shand (US 3,266,769), Margrave (US 2,799,470), Fowler (US 3,749,357), Kubota (US 3,901,474), Boyd (US 2022/0042609), Kapczynski (WO 2006/091117), Dangreau (FR 2940828), Cailhoux (FR 2202572) Kemp (US 4,911,408), Seguenot (US 4,511,150), Triebe (EP 2213850), Nemetz (DE 3209402) and Rivals (DE 1809542). Cooper, Nowak and Germain teaches of various examples of multi-way rotary ball plug valve similar to applicant's general invention. Shand, Margrave, Fowler, Kubota Boyd, Kapczynski, Dangreau and Cailhoux teaches of various examples of rotary ball plug valves comprising seats capable of being energized by fluid pressure with similar function to applicant's general invention. Kemp, Seguenot, Triebe, Nemetz and Rivals teaches of various examples rotary valve having similar structure or function as applicant's general invention. Notice that in the case of the prior art teaching of energized seats, notice that either the sleeve (18) that deforms and/or the deformable, incompressible medium (20) which is distinct from the fluid are missing in the prior art. For example, Shand and Margrave teaches of some form of sleeve that deforms and aids in energizing the seat. However, notice that only the process fluid or "the fluid" is being used and the deformable, incompressible medium is missing from the prior art and it would not make sense to add it. In another example, Fowler, Boyd and Kubota teaches examples of deformable, incompressible medium/fluid (hydraulic fluid, grease, etc.) being used to energize the seats. However, the sleeve which deforms and aids in providing a force to the seat as claimed is missing from the prior art and it would not make sense to add it. Seguenot teaches of ball valve assembly wherein process fluid directly acts on a deformable, incompressible medium (ring 14) which deforms and energizes seat 13. Notice that while somewhat similar in operation, the structure is different, in particular, what can be considered to be the "sleeve" 16 does not deform and act upon the deformable, incompressible medium 14, but merely serves as housing and allowing fluid to pass to the ring 14 via bore 19. In terms of structure, Triebe and Nemetz teaches examples of rotary valves comprising at least a valve seat/sealing member (5 in Triebe / 5 in Nemetz) that is biased by a spring or spring-like element (9 / 6) and what can be considered a sleeve element (6 / 6 and 9) is employed for different purposes. Notice that while comprising similar structure, it is unclear if a deformable, incompressible medium contained around the sleeve as claimed is employed in these designs and even if such a medium is employed, it is unclear if internal pressure in the process fluid applies pressure to the sleeve which causes the sleeve to deform and in turn act on the medium which applies a force to push the sealing member/seat against the valve member as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the valve assembly (2) comprising the valve body (4), the valve member (12), the sealing arrangement (15a), the sealing member (16), the sleeve (18) and the deformable, incompressible medium (20) in combination with all the limitation as claimed in claims 1-18 and as shown in at least Fig. 1 of the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753